UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report(Date of earliest event reported): June 30, 2014 CYTORI THERAPEUTICS, INC. (Exact name of registrant as specified in its charter) Delaware 001-34375 33-0827593 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3020 Callan Road, San Diego, California 92121 (Address of principal executive offices) (Zip Code) (858) 458-0900 (Registrant's telephone number, including area code) n/a (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( seeGeneral Instruction A.2. below): □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (d)Effective July 1, 2014, pursuant to the recommendation of the Governance and Nominating Committee, the Board of Directors (the “Board”) of Cytori Therapeutics, Inc. (the “Company”) appointed Gail K. Naughton, Ph.D. to serve as a director of the Company for a term expiring at the Company’s 2014 annual meeting of stockholders, or until her successor is duly elected and qualified or her earlier resignation or removal. There are no transactions in which Dr. Naughton has an interest requiring disclosure under Item 404(a) of Regulation S-K. In connection with her services as a director, Dr. Naughton will be entitled to the customary compensatory arrangements for our outside directors.In addition, on July 1, 2014, Dr. Naughton was granted an option to purchase twenty-one thousand (21,000) shares of our common stock pursuant to the terms of our 2004 Equity Incentive Plan, at an exercise price per share of $2.40, which was the fair market value of our common stock on the date of grant.The option vests fifty percent (50%) on July 1, 2015 with the remaining options vesting in equal monthly installments over the subsequent year thereafter, subject to Dr. Naughton’s continued service to the Company.On July 1, 2014, Dr. Naughton was also granted 21,000 shares of restricted stock pursuant to the terms of our 2004 Equity Incentive Plan.The restricted stock vests fifty percent (50%) on July 1, 2015 and fifty percent (50%) on July 1, 2016, subject to Dr. Naughton’s continued service to the Company. Dr. Naughton is expected to serve on the Company’s Compensation Committee. The Company issued a press release announcing the appointment of Dr. Naughton to the Board, a copy of which is filed hereto as Exhibit 99.1 and incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d)Exhibits. Exhibit No.Description 99.1Press Release July 2, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CYTORI THERAPEUTICS, INC. Date: July 2, 2014 By: /s/ Mark E. Saad Mark E. Saad Chief Financial Officer Exhibit Index Exhibit No. Description Press Release dated July 2, 2014
